Citation Nr: 0406965	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
gastric stromal tumor, status post gastrectomy with 
esophagojejunostomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims service connection for a psychiatric 
disorder and recollects that he was treated for such during 
service in 1972.  Review of the service medical records 
reflects that the veteran received treatment for chronic 
anxiety and emotionally unstable personality during service.  
Additionally, post service medical records, dated from 
November 2000 to December 2001, include findings of anxiety.

In this regard, it is noted that psychosis may be presumed to 
have been incurred in service when the disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

With respect to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for gastric stromal tumor, status post 
gastrectomy with esophagojejunostomy, it is noted that the 
veteran alleges that he was misdiagnosed at the Houston VA 
Medical Center (VAMC) and placed on the wrong treatment 
schedule for 14 months prior to the correct diagnosis and 
treatment.  The veteran further alleges that his tumor 
worsened as a result of the misdiagnosis and incorrect 
treatment schedule.  

VA medical records include a December 8, 2000, progress note 
which reflects that the assessment was gastric stromal tumor 
and the veteran was to undergo resection with total 
gastrectomy and all indicated procedures.  Significantly, the 
earliest treatment report prior to December 8, 2000, is dated 
in November 2000.  The treatment records for the 14 months 
prior to the diagnosis have not been obtained and are not 
available for review.  Generally, VA medical records are held 
to be within the Secretary's control and are considered to be 
a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Accordingly, the veteran's treatment records from 
the Houston VAMC should be obtained and associated with the 
claims file.  

Upon consideration of the foregoing, the Board notes that the 
questions of whether the veteran's current psychiatric 
disorder is related to his period of military service and 
whether compensation under 38 U.S.C.A. § 1151 for gastric 
stromal tumor, status post gastrectomy with 
esophagojejunostomy, is warranted are medical determinations 
which must be made from the record, without resort to 
independent medical judgment by the RO.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Under the VCAA, the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board 
finds that medical opinions are required for an adequate 
determination of the issues on appeal.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric complaints since service and 
for complaints referable to his gastric 
stromal tumor prior to diagnosis.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The attention of the 
RO is specifically directed to any 
treatment reports available from the 
Houston VAMC prior to November 2000.

3.  The RO should make arrangements for 
the veteran to undergo a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination of 
the veteran.  The examiner is requested 
to offer an opinion with supporting 
analysis, as to the following:  

a)  Did a psychiatric disorder preexist 
service? 

b)  If so, did the psychiatric disorder 
increase in severity during service?

c)  If the veteran's psychiatric disorder 
did increase in severity in service, was 
the increase in severity due to natural 
progression of the disorder?  

d)  If the veteran's psychiatric disorder 
did not preexist service, what is the 
degree of probability that the current 
disability is causally related to 
service?  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  The RO should arrange for a physician 
with  appropriate expertise to review the 
veteran's claims file, to include a copy 
of this  REMAND, and provide an opinion 
with supporting analysis, as to the 
following:  

(a)  Has the veteran developed additional 
disability as a result of the treatment 
he received at the Houston VAMC in 
connection with his gastric stromal 
tumor?  

(b)  If it is found that additional 
disability resulted and was caused by VA 
treatment or lack of treatment, to 
include misdiagnosis; was such additional 
disability proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the treatment or was this an 
event not reasonably foreseeable?  

If the reviewing physician determines 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issues on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




